Case: 1:17-mj-00028-SKB Doc #: 7 Filed: 06/03/21 Page: 1 of 27 PAGEID #: 35

AO 93 (Rev. 11/13) Search and Seizure Warrant

 

UNITED STATES DISTRICT COURT 37 6413. py 256
for the
Southern District of Ohio

  

 

In the Matter of the Search of )
(Briefly describe the property to be searched )
or identify the person by name and address) ) Case No.
- 2 pe,
One (1) ELECTRONIC STORAGE DEVICE FURTHER __) 1el%7 MJ «= 28
DESCRIBED IN ATTACHMENT A ) ;
)
SEARCH AND SEIZURE WARRANT
To: Any authorized law enforcement officer
An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Southern District of Ohio
(identify the person or describe the property to be searched and give its location):
See Attachment A

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
See Attachment B

YOU ARE COMMANDED to execute this warrant on or before January 27, 2017 (nat to exceed 14 days)
@ in the daytime 6:00 a.m. to 10:00 p.m. Oat any time in the day or night because good cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory

as required by law and promptly return this warrant and inventory to Hon. Stephanie K. Bowman
(United States Magistrate Judge)

@ Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

@ for 30 days (not to exceed 30) © until, the facts justifying, the later specific date of

Date and time issued: 3:08 PM, Jan 13, 2017 : Waban A

Judge's signature

 

City and state: Cincinnati, Ohio Hon. Stephanie K. Bowman, U.S. Magistrate Judge
Printed name and title

 
 

Case: 1:17-mj-00028-SKB Doc #: 7 Filed: 06/03/21 Page: 2 of 27 PAGEID #: 36

AO 93 (Rev, 11/13) Search and Seizure Warrant (Page 2)

 

Return

 

Case No.: Date and time warrant executed: Copy of warrant and inventory left with:

 

 

 

Inventory made in the presence of :

 

Inventory of the property taken and name of any person(s) seized:

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Date:

 

Executing officer's signature

 

Printed name and title

 

 
Case: 1:17-mj-00028-SKB Doc #: 7 Filed: 06/03/21 Page: 3 of 27 PAGEID #: 37

AO 106 (Rev. 04/10) Application for a Search Warrant : ore o r

=r}
Cw

UNITED STATES DISTRICT COURT

for the a: CUE t
Southern District of Ohio J
In the Matter of the Search of
iefly describe th to be hed }
pa moe Bisca  htee oad fae ) Case No. 1 Py ] ay
One (1) ELECTRONIC STORAGE DEVICE FURTHER _) cL 7MJ = 38
DESCRIBED IN ATTACHMENT A }

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or Property (identify the person or describe the
property to be searched and give its location):

See Attachment A
located in the Southem District of Ohio ___» there is now concealed (identify the
Person or describe the property to be seized):

See Attachment B

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
we evidence of a crime;

of contraband, fruits of crime, or other items illegally possessed;
& property designed for use, intended for use, or used in committing a crime;
C a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:
Code Section Offense Description
18 USC 2251, 2252 \llegal production, distribution, receipt and possession of child pomography

The application is based on these facts:
See Attached Affidavit

ah Continued on the attached sheet.

0 Delayed notice of ___ days (give exact ending date if more than 30 days; ————_—__ ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

[<—

Applicant ’S signature

 

Jason Keams, Special Agent, HSI
Printed name and title

Sworn to before me and signed in my presence.

via electronic means. i
GA)
Date. van 13, 2017 Sephari A Lowm

Judge's signature

City and state: Cincinnati, Ohio Hon. Stephanie K. Bowman, U.S. Magistrate Judge
Printed name and title

 

 

 
Case: 1:17-mj-00028-SKB Doc #: 7 Filed: 06/03/21 Page: 4 of 27 PAGEID #: 38

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

IN THE MATTER OF THE SEARCH OF:
One (1) ELECTRONIC STORAGE
DEVICE FURTHER DESCRIBED IN
ATTACHMENT A Case No. _

 

Affidavit In Support Of An Application Under Rule 41
For A Warrant To Search And Seize

I, Jason Kearns, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1, I make this affidavit in support of an application under Rule 41 of the Federal Rules
of Criminal Procedure for a search warrant authorizing the examination of property— one (1)
electronic device —which is currently in law enforcement possession, and the extraction from that
property of electronically stored information described in Attachment B.

2. Tam a Homeland Security Investigations (HSI) Special Agent (SA), assigned to
Cincinnati, Ohio. I have been employed with HSI as a Special Agent since September, 2005.
As part of my duties as an HSI Special Agent, I investigate criminal violations relating to child
exploitation and child pomography including violations pertaining to the illegal production,
distribution, receipt and possession of child pornography, in violation of 18 U.S.C. §§ 2251, 2252
and 2252A. I have received training in the areas of child pormography and child exploitation, and
have had the opportunity to observe and review numerous examples of child pormography (as
defined in 18 U.S.C. § 2256) in all forms of media including computer media. In addition, I am
a graduate of the Federal Law Enforcement Training Center (FLETC) Criminal Investigator
Training Program (CITP), and Immigration and Customs Enforcement Special Agent Training

(ICE-SAT), where I received training relative to conspiracy investigations, child pornography and
Case: 1:17-mj-00028-SKB Doc #: 7 Filed: 06/03/21 Page: 5 of 27 PAGEID #: 39

exploitation investigations, general smuggling investigations, smuggling of arms and strategic
technology, confidential source handling, drug identification, federal drug law, and various
surveillance and investigative techniques.
3, This affidavit is intended to show only that there is sufficient probable cause for the
requested warrant and does not set forth all of my knowledge about this matter.
IDENTIFICATION OF THE DEVICE TO BE EXAMINED
4, The property to be searched is:

a. A Toshiba Satellite P745 laptop bearing serial number 2C382319K,
herein referred to as “Device,”

5. The applied-for warrant would authorize the forensic examination of the Device for

the purpose of identifying electronically stored data particularly described in Attachment B.

PROBABLE CAUSE

6. On December 23, 2014, the affiant received information from Detective Ken Volz
of the Springfield Township Police Department (STPD). Detective Volz advised that they had a

possible victim of child porno graphy in theirarea. Detective Volz further advised that the alleged

Suspect involved in coercing a minor to produce child pornography was Po

ee... identified as a suspect

in a previous HSI investigation. Detective Volz indicated that the incidents happened on or
around December 19 and 20, 2014.

Te On December 24, 2014, the affiant conducted queries on several
Law Enforcement Indices. The affiant verified that a was a previous suspect in an HSI
investigation out of New Haven, Connecticut. A query of the Ohio Law Enforcement Gateway
(OHLEG) for a valid Ohio driver’s license was positive. OHLEG provided the following

information on a valid Ohio driver’s license:
Case: 1:17-mj-00028-SKB Doc #: 7 Filed: 06/03/21 Page: 6 of 27 PAGEID #: 40

 

8. On December 31, 2014, the affiant met with Detective Volz at the STPD.
Detective Volz provided the affiant with a copy of the STPD report from the December 19th and
20th, 2014 incident. The following is a synopsis from the STPD report by Officer Martin Case
on December 19th. The name of the victim was changed to Minor Victim 1 (MV1). The
Hamilton County Communications Center received a text message from a sixteen year old boy
Stating that an adult male had explicit photos of the juvenile and was threatening to release them.
Officer Case responded to the residence and was met at the door by the juvenile in question who
identified himself as MV1. Officer Case explained to MV1’s father that he needed to speak to
his son regarding a crime that had occurred, but would fill him in as soon as he had a chance to
speak to MV1 in confidence. MV1’s father agreed. Officer Case then went to his patrol car
and spoke with MV1 regarding the matter. MV1 explained that initially he was approached on a

social media site called MeetMe. MV1 stated that the suspect was portraying himself as a young

female under the handle Po The two began a conversation which led into
MV1 sending nude photos of himself y UUCSCSY Shortly thereafter the suspect

made it known that he was not a young female, but in fact an adult male. The suspect then began
stating that if MV1 did not agree to be his "boyfriend", he would post the explicit photos to all of
MV1's twitter followers. MV1 then showed Officer Case the text messages between the two.
The text messages were in short MV1 begging the suspect not to release the photos. MV1 stated
that on December 19, 2014 he skyped with the suspect who appeared to be a black male or biracial
male with a beard which appeared to be in his twenties. MVI could only provide a Skype handle
TR. the aforementioned MeetMe handle. MV 1 also stated that he believed the
Case: 1:17-mj-00028-SKB Doc #: 7 Filed: 06/03/21 Page: 7 of 27 PAGEID #: 41

suspect's twitter handle was po MV1 was able to provide a mobile number from
Skype iim Based on the information provided by MV1 and the phone number

provided, Officer Case was able to locate ie . the Twinsburg, Ohio.

Harrison also fit the description provided by MV1.

9. On December 20, 2014, STPD Officer Patrick Kemper responded to the station to
see a complainant in the lobby. Officer Kemper met with MV1 who stated that they had
previously reported an incident to Officer Case and additional messages had been sent to the
victim. MV] stated that he has been receiving text messages from the suspect all day and that
after he failed to respond in a timely manner, the suspect stated he was going to post the pictures.
After begging him not to post them, the suspect finally agreed notto. Officer Kemper spoke with
Officer Case and Sargent Peterson about the incident and was asked to show a line up to MVI1.
After explaining the instructions to MV 1, he began looking at the pictures, Upon opening folder
number 4, MV1 stopped and gasped and stated that photo number 4 was the Suspect. The
individual in photo number 4 wasn Officer Kemper asked him to look at the rest of the
pictures before making a final decision. MV1 looked at the rest of the folders and then began
looking through them once again, stopped at number 4, and stated he was 70% sure that was the
suspect. When asked what about the pictures made him think that was the suspects, he stated that
his hair and his facial hair were the same. Officer Kemper asked him what if anything made him
unsure and he stated that he would recognize his voice. While Officer Kemper was searching the
suspect through OHLEG, Harrison continued texting MV1 and continued to threaten to post the
pictures online. MV1 became emotional and began crying in the lobby of the police department.
After locating the suspect in OHLEG, Officer Kemper found an address in Twinsburg, Ohio.

Officer Kemper contacted the Twinsburg Police Department and after briefing them on the

meses ested Gen ate (se
Case: 1:17-mj-00028-SKB Doc #: 7 Filed: 06/03/21 Page: 8 of 27 PAGEID #: 42

ps Officer Kemper asked them to explain to ae ::: an investigation was in

progress and he was to have no further contact with the victim. If the photos were released, he
would be facing additional felony charges. Officers from the Twinsburg Police Department
"ond HTT «<node conc vit
Officers stated that | Re acting very scared and stated that the message was clearly
understood. Twinsburg officers obtained two contact numbers for and one of those

numbers flan was the same number used for the skype session with the victim in

paragraph 27.
10. On December 31, 2014 the affiant and Detective Volz met with MV1 and MV1’s

father. MV1 advised that on or about December 18, 2014, MV1 was utilizing the application

MeetMe. He saw the profile for TE ich included three pictures of a female

performing gymnastics. MV1 described a white female approximately 18 years

old. P| subsequently identified as TE askea MV1 for his Kik username.

MVI1 and GE started chatting on Kik. MV1 believed that a kx username was

Po TD asked MV1 to send him pictures of his calves and feet. MV1

indicated that he sent a. total of approximately 12 pictures of his calves and feet over the
course of their chatting on December 18" and 19. Sometime during their chat sessions, MV1
told TE hat he was still in high school. At one point, MV] sent a picture of his entire body
naked to what he thought was GE 2skca for his twitter name, which MV1
provided. PE nen told MV1 that he was a male and that if he did not become his
“boyfriend” and send more pictures, then he would send the one picture of MV1 naked to every
one of his friends on Twitter. During one of the conversations, | MV1 that the
TE. «coun: was his friend’s account that he was utilizing. Most of the chats consisted

of MV1 begging | not send the picture of himself naked to anyone. MV 1 advised that
Case: 1:17-mj-00028-SKB Doc #: 7 Filed: 06/03/21 Page: 9 of 27 PAGEID #: 43

he was able to get the cell phone number for .. his Kik information. On December

19, 2014, MV1 had two conversations with .. Skype. The Skype chat provided the

paragraph 26, TE niadie name if and his birthday is Po The first

chat occurred at approximately 8:00 PM. Be dvised MV1 that he had already graduated
high school, was a DJ, and raced a Subaru. MV1 also saw :.. during this chat and
the subsequent chat that MV1 believed took place sometime between 9:00 PM to 10:00 PM.
During the second chat TE oid MV1 that he would be safe and delete the picture if he did
what he was told. a: MV1 get naked from the waist down and hump a pillow while
he watched on Skype. He then had MV1 stand on his tip toes while again being naked from the
waist down. After continuously Teceiving these threats, MV1 finally reported the incident to
STPD. On December 20, 2014, MV1 had more conversations with PE viitizing the Kik
application. TE continued to threaten MV] that he would post the picture of him naked if

he would not talk to him and be his boyfriend. MV1 went to the STPD to report it. This was

when MV1 picked a. of a photo lineup.

11. On January 2, 2015, the affiant received information from HSI New Haven SA

Ryan Mahar about a previous investigation against P| The West Hartford Police

Department (WHPD) in Connecticut requested the assistance of HSI New Haven in July of 2013.

The West Hartford Police Department advised that a 14 year old male, Minor Victim 2 (MV2) was

blackmailed into sending nude photos over an internet messaging service, KIK. MV2 was
contacted by Kik user P| subsequently identified and herein referred to as

tiered to send a nude picture of herself if MV2 sent a nude picture of himself first.

MV2 agreed to the request, and sent a nude photograph of himself. MvV2 stated that

then demanded additional nude photographs of MV2, and threatened to post the previous nude
Case: 1:17-mj-00028-SKB Doc #: 7 Filed: 06/03/21 Page: 10 of 27 PAGEID #: 44

photograph of MV2 to all MV2’s friends on Instagram if MV2 did not comply. MV2 complied
by sending additional nude photographs of himself, and BE tates that MV2 should “go out”
with her gay fiend Provides a telephone number as
P| MV? also advised WHPD that he exchanged text messages with | i which

MV? requested that fT onvince ae: to post the nude photographs of MV2 on the

internet. TE vised MV2 that ous pay bo: to post the nude photographs

on the internet. MV2 told WHPD that MV2 received additional messages from someone
identifying themselves as | the messages came from different Kik accounts than the
Original account | to correspond with MV2. During these conversations, a
asked MV2 if he would like a nude photograph of her, and when MV2 replied affirmatively,
GE sponded that MV2 was cheating on Ren would post the nude photographs of
MV2 on the internet. MV2 then received another request from send additional nude
photographs of himself, and MV2 complied by sending additional nude photographs of himself.
MV2 advised that PE hen demanded a nude video of MV2 humping a pillow in his long
white socks, and if MV2 did not comply then GB vous post the nude photographs of MV2
on the internet. MvV2 did not create this video and instead contacted (I to request that
BE ovvince Too to post the nude photographs of MV2 on the intemet. od
Mv2 that vould pay Boot to post the nude photographs of MV2 on the internet.
12, MV2 provided the following information about F | On Friday June 7",
2013 MV2 made a Kik account and on Saturday June 8", MV2 was contacted by i
She told MV2 that if he sent a full nude of his body, she would send one back. When MV2 did,
she said keep sending them or I will post this pic on Instagram and follow all your friends so they
can see. So MV2 said don’t, I’ll do anything. She then asked for pictures of MV2’s legs. So

MV2 sent them because he didn’t want her/him to post it online. Then she said the last thing you
Case: 1:17-mj-00028-SKB Doc #: 7 Filed: 06/03/21 Page: 11 of 27 PAGEID #: 45

have to do is “go out” with my gay friend. So MV2did. He knew his name as PF

MV? started texting to him and every time it got out ofhand. MvV2could not persuade her to not
post the naked pictures. | ME saying that he was going pay her money not to post online.
Then she made a new account and asked MV2 if he wanted pics and MV2 said yes. She said
“that was a test you cheated on him so now Im posting it, bye”. She made a new account with a
different profile picture and a different name. Then she kept asking MV2 for pics of my legs.
So MV2 sent pics of his legs. Also, twice she said that if MV2 does not send a video of himself
naked, humping a pillow in long socks then she was going to post it. M2 did not send her the
video. MvV2 went to the guy named Pe: he said that he would handle it and pay
her again like he did the first time but he never did. It stopped there and MV2 did not hear from
them. MV2 did not know if she posted the pictures on Instagram because he deleted Kik on

Saturday June 8" at 12:00. She also said that she was from Cleveland, Ohio. PRs. gave
me his number and his last name and middle name Pee: his phone number is

13. On July 26, 2013, SA Mahar sent a Department of Homeland Security (DHS)

Summons to Verizon requesting subscriber information and call history for telephone number

ae :.::. 8/1/12 — 7/22/13. On August 10, 2013, Verizon Wireless provided

information regarding telephone number (i in response to a DHS Summons

requesting subscriber information and call detail records. Verizon Wireless revealed that

telephone number inn is one of four telephone numbers listed in account number

a i sess

p | Information provided by Verizon Wireless also indicates that telephone number

a: assigned to Device IdentifiefiE Scarches in law enforcement databases
conducted by SA Mahar revealed that a relative ee which
Case: 1:17-mj-00028-SKB Doc #: 7 Filed: 06/03/21 Page: 12 of 27 PAGEID #: 46

is the same first and middle name provided by the suspect, Po

14, On August 29, 2013, Twinsburg Police Department (TPD) Detectives went to
Twinsburg High School at 10084 Ravenna Road, in the City of Twinsburg to arrest [a
| F This arrest was based on the information from the HSI New Haven investigation.
a .:: located, arrested, and transported back to TPD. TPD Detectives took
the interview room in the detective bureau where he was interviewed SE was read the
Warming and Waiver of Rights form. [Miread the Waiver and then signed the form
admitted that he currently had naked pictures of juvenile males on his phone. He also admitted that
he has had a lot of naked pictures of juvenile males on his IPhone that he deleted MEE dmitted
that he has sent and received a lot of naked pictures, too many to count or remember, using his
IPhone. | the screen name of filthasorusrex when chatting on line. He has chatted
with about 20-30 people at a time has made up fictitious names and profiles of people to

have the victims send more naked photos to him. Two of those names being P| and

P| PE node of operation would be to contact an unknown party that he met

on line, start a conversation with that person and after about 10 minutes, ask for a nude picture to
be sent to him. If a picture was sent, he would tell the person that he was in a text conversation
with, "Send me another one or I will send that one to your contact ist." TE outa then
introduce himself as someone else, through texting, and ask for pictures to be sent to him or help
that person with not sending the naked picture to the other person. (Both of which were mm
PB mitted that he opened a KIK.COM account and has used that to communicate with
different people from all over the United States TE stated that he is in a gay relationship
with another male in Twinsburg. oud receive up to approximately 10 photos per day
of naked full body shots of male juveniles. PE stated that his [Phone number Ti

i. is the only user on the phone and his mother or father pays the bill every month. P|
Case: 1:17-mj-00028-SKB Doc #: 7 Filed: 06/03/21 Page: 13 of 27 PAGEID #: 47

has no idea how many people that he may have threatened with obtaining nude photos. He stated
that he does not remember all of the names, user names, or where these individuals reside.

15. On January 12, 2015, the affiant met with MV1. MV1 advised the affiant that

ER hes contacted him on January 10, 2015 on the MeetMe application. | ES

utilizing the username Po MV1 advised that once he knew it was he

attempted to get screen shots of the conversation.

16. On February 18, 2015, the affiant conducted a query in google for the MeetMe

usernames po and Po The search indicated that the MeetMe
username bad a userlD of Po The search for TE cic not

return any results.

17. On February 24, 2015, the affiant served a DHS Summons on MeetMe for

Registration Data, Account Notes, Connection Log, Profile Pictures for the following accounts:

 

18. On February 24, 2015, the affiant served a DHS Summons on Skype
Communications for registration details: to include information captured at time of account
registration and current e-mail address; Billing Address: User provided billing addresses;
SkypeIn Current Subscription: List of SkypeIn numbers currently subscribed to by a User;
Purchase History: Financial transactions conducted with Skype including billing addresses
provided; Skype Out Records: Historical call detail records for calls placed to the public
switched telephone network (PSTN); Skypeln Records: Historical call detail records for calls
placed from the public switched telephone network (PSTN); SMS Records: SMS text message
historical detail records; Skype Wi-Fi Records: Historical Skype Wi-Fi records; E-mail &

Password Records: Historical record of e-mail and password change activity for the Skype

10
Case: 1:17-mj-00028-SKB Doc #: 7 Filed: 06/03/21 Page: 14 of 27 PAGEID #: 48

username:

19. On February 24, 2015, the affiant served a DHS Summons on KIK for the last

known customer names and email addresses and account creation dates for the account holders

associated with the Kik usernames [ln IP addresses used by the
account holders associated with the Kik usernames P| and Po

Transaction histories for the account holders associated with the Kik usernames (and
Po Device type and manufacturer associated with the Kik usernames [Mand
P| “Elokowski” was the Kik username utilized by Po to

communicate MV1. The username ae ::: obtained from the forensics conducted

on MV1’s cell phone.
20. On February 25, 2015, the affiant received a response to the aforementioned DHS

Summons from Kik Interactive, Inc. Kik Interactive provided the following information:

First Name: deleted
Last Name: deleted

EST CLIENT_VERSION 7.9.0.5000

EST USER_LOCATION US (city: Twinsburg, lat: 41.3152, long:
-81.4405, tz: America/New_York, ip: 76,188.82.184)

EST REGISTRATION_TIMESTAMP 2014/12/17 19:41:15

EST USER_LOCALE en
EST REGISTRATION CLIENT INFO se
EST REGISTRATION CLIENT INFO country-code=
EST REGISTRATION CLIENT INFO device-type=iphone
EST REGISTRATION CLIENT_INFO lang=en

EST REGISTRATION CLIENT INFO model=iPhone

EST REGISTRATION CLIENT _INFO prefix=CIP

EST REGISTRATION_CLIENT_INFO system-version=8. 1.2
EST REGISTRATION_CLIENT_INFO version=7.9.0.5000

I]
Case: 1:17-mj-00028-SKB Doc #: 7 Filed: 06/03/21 Page: 15 of 27 PAGEID #: 49

21. On February 25, 2015, the affiant received a call from MeetMe, Inc. The
representative of MeetMe advised that the profiles for the usernames laurenjapski and
erinlakowski had been deleted by the user and no information would be available.

22. OnFebruary 26, 2015, the affiant conducted a query of the aforementioned Internet

Protocol (IP) Address for which was provided by Kik Intercative, 76.188.82.184.

The query was conducted on whatismyipaddress.com. The following information was obtained:

IP: 76.188.82.184

Hostname: _cpe-76-188-82-184.neo.res.rr.com
ISP: Time Warner Cable

Organization: Time Warmer Cable

Services: None detected

Type: Broadband

Assignment: Dynamic IP.

23. On February 27, 2015, the affiant received a response to the DHS Summons,
referenced herein, from MeetMe, Inc. MeetMe provided the following information for the

MeetMe userID 112882359:

member id: 112882359
signed_up_at: 12/17/2014 20:56
registered_at: 12/17/2014 8:56:09 PM
born_on: 4/17/1996
registration_ip_address: 76.188.82.184
country_code: US

removed_at: 12

email_address:

removal_reason: User Self-Delete

logged_in_at ip_address device_type_name
12/17/2014 76.188.82.18

20:56 4 iphone
12/17/2014 76.188.82.18

20:58 4 iphone
12/17/2014 76.188.82.18

21:30 4 iphone
12/18/2014 76.188.82.18

5:24 4 iphone

12
Case: 1:17-mj-00028-SKB Doc #: 7 Filed: 06/03/21 Page: 16 of 27 PAGEID #: 50

9:30

10:57

13:39

16:09

19:54

20:01

21:04

1:27

2:07

2:56

2:56

13:01

16:31

17:12

23:25

0:03

5:34

6:10

10:17

11:08

18:39

4:59

12/18/2014
12/18/2014
12/18/2014
12/18/2014
12/18/2014
12/18/2014
12/18/2014
12/19/2014
12/19/2014
12/19/2014
12/19/2014
12/19/2014
12/19/2014
12/19/2014
12/19/2014
12/20/2014
12/20/2014
12/20/2014
12/20/2014
12/20/2014
12/20/2014
12/21/2014

12/21/2014

70.208.200.5

70.208.200.5

70.208.200.5

76.188.82.18

76.188.82.18

76.188.82.18

76.188.82.18

76.188.82.18

76.188.82.18

76.188.82.18

76,.188.82.18

70.208.200.5

76.188.82.18

76.188.82.18

76.188.82.18

76.188.82.18

76.188.82.18

76.188.82.18

76.188,82.18

70.208.200.5

70,194.230.5

76.188.82,.18

76.188.82.18

13

iphone
iphone
iphone
iphone
iphone
iphone
iphone
iphone
iphone
iphone
iphone
iphone
iphone
iphone
iphone
iphone
iphone
iphone
iphone
iphone
iphone

iphone
iphone
Case: 1:17-mj-00028-SKB Doc #: 7 Filed: 06/03/21 Page: 17 of 27 PAGEID #: 51

5:37 4
12/21/2014 76.188.82,18
5:38 4 Iphone

The registration IP Address was at approximately the same time and same date as KIK
referenced herein.

24. On March 9, 2015, the affiant received a response to the aforementioned DHS
Summons from Skype Communications referenced herein. Skype Communications provided the

following account registration information for the Skype username: P|

Usemame:

Acct Creation Time (in UTC): 2014-12-19 17:29:26.143 UTC
Acct Creation IP: 70.208.200.51

Acct Creation IP Country: United States

Language At Reg: en
Skype Communications also provided the following password change information:

Username: |

Change Date (in UTC): 2014-12-19 17:29:26.143 UTC
Change Type: _ email

New Value:

IP Address:

25. | On March 17, 2015, the affiant served a DHS Summons on Time Warner Cable for
name, address, local and/or long distance telephone number, connection records or records of
session times, duration, length of service (including start date) and types of services utilized;
telephone or instrument number or other subscriber number or identity, including and temporary
assigned network address; means of source of payment for such service (including any credit card

and/or bank account number) for the following IP Address:

76.188.82.184 on 12/17/2014 8:56:09 PM EST

14
Case: 1:17-mj-00028-SKB Doc #: 7 Filed: 06/03/21 Page: 18 of 27 PAGEID #: 52

This was the registration IP Address and time from the information received from MeetMe
referenced herein.

26. On March 18, 2015, the affiant received a response to the aforementioned DHS
Summons from Time Warmer Cable. Time Warner Cable provided the following account

registration information for the aforementioned IP Address referenced herein.

Target Details 76.1
Subscriber Name:
Subscriber Address:

Service Type - RR HSD Activate Date: 8 activate Date: Still Active
User Name or F :
Phone number:

27. On May 27, 2015, a federal search was executed at the residence 7 0
The affiant and another HSI SA interviewed a. GB cad and signed a Statement of
Rights form. a advised that he understood his rights and agreed to talk to the SAs.

BR avisea that he was previously arrested by Twinsburg Police Department in 2014 for

   
  

Extortion. He was sentenced to approximately one year of probation. PE 2s 17 at the
time. He was trading naked pictures, but he “thought it was cool because they were both
underage”. He admitted that he threatened individuals to get naked pictures. During this
incident, he traded with an individual by the name of P| but did not know his last name.
Since December of 2014 created fake profiles of 17/18 year old females on Meetme
using his IPhone. He received a lot of responses from individuals above and below 18 years old.
No less than 30 of the conversations and no more than 80 of the guys were below the age of 18.
They would send BE pictures of themselves of their full body naked. woud then
request more pictures of the victim’s flexing. If the victims did not send nore pictures
of themselves naked, would briefly upload the nude image to Twitter and then take a
picture of the Twitter page. BE ou then tell the victim that if they did not send him more

pictures of themselves naked, then he would share the Twitter page with the victim’s friends.

15
Case: 1:17-mj-00028-SKB Doc #: 7 Filed: 06/03/21 Page: 19 of 27 PAGEID #: 53

a said that he did this approximately 20 to 30 times. Approximately one year ago,

P| who was 18 at the time, was dating a 17 year old boy named F |
received approximately 5 nude pictures from PR. sent him approximately two nude pictures.
Around February of 2015, ae +2: dating an individual by the name of Po

GE ceceived approximately eight nude pictures from ing sent him approximately two
pictures of himself naked. PE ccnittea that he met approximately three more guys on
MeetMe that were 16 to 17 years old. f | would Skype with them. During the Skype
session, GE youd have them flex and pose naked while he masturbated. Ps
advised that when he was 15 years old, he started experimenting with his neighbor, who was an
eight or nine year old boy. The neighbor’s father caught them touching each other’s privates.

| A admitted to utilizing the names e.: a: Meetme.

ae ce phone was seized and forensically analyzed. MV1’s picture and phone number
were located on phone. In addition, the item referenced in paragraph 4(a) was also
seized and has been in law enforcement custody.

28. Based upon my knowledge, experience, and training in child exploitation
investigations, and the training and experience of other law enforcement officers with whom I have
had discussions, I know that there are certain characteristics common to individuals involved in
these offenses:

a. Those involved in the sexual exploitation of children may receive sexual
gratification, stimulation, and satisfaction from contact with children; or
from fantasies they may have viewing children engaged in sexual
activity or in sexually Suggestive poses, such as in digital images,
videos, or other visual media.

b. Those involved in the sexual exploitation of children may collect

16
Case: 1:17-mj-00028-SKB Doc #: 7 Filed: 06/03/21 Page: 20 of 27 PAGEID #: 54

sexually explicit or suggestive materials, in a variety of electronic
media. Individuals oftentimes use these materials for their own sexual
arousal and gratification. Likewise, those involved in the sexual
exploitation of children often maintain their cache in a digital or
electronic format in a safe, secure and private environment, such as a
computer or other electronic media.

c. Those involved in the sexual exploitation of children often possess and
retain their correspondence with their victims in the privacy and security
of their home or some other secure location. These individuals

typically retain this correspondence for many years.

29. There is probable cause to believe that the electronically stored information

described in Attachment B may be recorded on the Device described in Attachment A. Your

Affiant believes that the Device may contain evidence of the crimes referenced above.

30. The Devices are currently in the lawful possession of HSI. Therefore, HS] might

already have all necessary authority to examine the Device, I seek this additional warrant out of

an abundance of caution to be certain that an examination of the Devices will comply with the

Fourth Amendment and other applicable laws,

31. I know that the Device has been stored in a manner in which its contents are, to the

extent material to this investigation, in substantially the same state as they were when the Device

first came into the possession of HSI.

TECHNICAL TERMS

32. Based on my training and experience, I use the following technical terms to convey

the following meanings:

a. Hard Disk Drive(s) (“HDD”): are devices used for storing and retrieving

17
Case: 1:17-mj-00028-SKB Doc #: 7 Filed: 06/03/21 Page: 21 of 27 PAGEID #: 55

digital information. It is the customary device used for storage and
secondary storage of data.

b. Intemet: The Intemet is a global network of computers and other
electronic devices that communicate with each other. Due to the
structure of the Internet, connections between devices on the Internet
often cross state and international borders, even when the devices
communicating with each other are in the same state.

33. In my training and experience, examining data stored on devices described in
Attachment A, can uncover, among other things, evidence that reveals or suggests who possessed
or used the devices and/or evidence of criminal acts and/or contraband.

ELECTRONIC STORAGE AND FORENSIC ANALYSIS

34. Based on my knowledge, training, and experience, I know that electronic devices
can store information for long periods of time. Similarly, things that have been viewed via the
Internet are typically stored for some period of time on these devices. This information can
sometimes be recovered with forensics tools,

35. There is probable cause to believe that things that were once stored on the electronic
devices may still be stored there, for at least the following reasons:

a. Based on my knowledge, training, and experience, I know that computer
files or remnants of such files can be recovered months or even years
after they have been downloaded onto a storage medium, deleted, or
viewed via the Internet. Electronic files downloaded to a storage
medium can be stored for years at little or no cost. Even when files
have been deleted, they can be recovered months or years later using

forensic tools. This is so because when a person “deletes” a file on a

18
Case: 1:17-mj-00028-SKB Doc #: 7 Filed: 06/03/21 Page: 22 of 27 PAGEID #: 56

computer, the data contained in the file does not actually disappear;
rather, that data remains on the storage medium until it is overwritten
by new data.

b. Therefore, deleted files, or remnants of deleted files, may reside in free
space or slack space—that is, in space on the storage medium that is not
currently being used by an active file—for long periods of time before
they are overwritten. In addition, a computer’s operating system may
also keep a record of deleted data in a “swap” or “recovery” file.

c. Wholly apart from user-generated files, computer storage media—in
particular, computers’ internal hard drives—contain electronic evidence
of how a computer has been used, what it has been used for, and who
has used it. To give a few examples, this forensic evidence can take
the form of operating system configurations, artifacts from operating
system or application operation, file system data structures, and virtual
memory “swap” or paging files. Computer users typically do not erase
or delete this evidence, because special software is typically required
for that task. However, it is technically possible to delete this
information.

d. Similarly, files that have been viewed via the Internet are sometimes
automatically downloaded into a temporary Intemet directory or
“cache.”

36. As further described in Attachment B, this application seeks permission to locate
not only electronically stored information that might serve as direct evidence of the crimes

described on the warrant, but also forensic evidence that establishes how the devices were used,

19
Case: 1:17-mj-00028-SKB Doc #: 7 Filed: 06/03/21 Page: 23 of 27 PAGEID #: 57

the purpose of its use, who used it, and when. There is probable cause to believe that this forensic
electronic evidence might be on the devices because:

a, data on the storage medium can provide evidence of a file that was once
on the storage medium but has since been deleted or edited, or of a
deleted portion of a file (such as a paragraph that has been deleted from
a word processing file). Virtual memory paging systems can leave traces
of information on the storage medium that show what tasks and
processes were recently active. Web browsers, e-mail programs, and
chat programs store configuration information on the storage medium
that can reveal information such as online nicknames and passwords,
Operating systems can record additional information, such as the
attachment of peripherals, the attachment of USB flash storage devices
or other external storage media, and the times the computer was in use.
Computer file systems can record information about the dates files were
created and the sequence in which they were created.

b. Forensic evidence on a device can also indicate who has used or
controlled the device. This “user attribution” evidence is analogous to
the search for “indicia of occupancy” while executing a search warrant
at a residence.

c. A person with appropriate familiarity with how an electronic device
works may, after examining this forensic evidence in its proper context,
be able to draw conclusions about how electronic devices were used, the
purpose of their use, who used them, and when.

d. The process of identifying the exact electronically stored information

20
Case: 1:17-mj-00028-SKB Doc #: 7 Filed: 06/03/21 Page: 24 of 27 PAGEID #: 58

on a storage medium that are necessary to draw an accurate conclusion
is a dynamic process. Electronic evidence is not always data that can
be merely reviewed by a review team and passed along to investigators.
Whether data stored on a computer is evidence may depend on other
information stored on the computer and the application of knowledge
about how a computer behaves. Therefore, contextual information
necessary to understand other evidence also falls within the scope of the
warrant.

e. Further, in finding evidence of how a device was used, the purpose of
its use, who used it, and when, sometimes it is necessary to establish
that a particular thing is not present on a storage medium.

f. I know that when an individual uses an electronic device to store
evidence related to child exploitation, the individual’s electronic device
will generally serve both as an instrumentality for committing the crime,
and also as a storage medium for evidence ofthe crime. The electronic
device is an instrumentality of the crime because it is used as a means
of committing the criminal offense. The electronic device is also
likely to be a storage medium for evidence ofcrime. From my training
and experience, I believe that an electronic device used to commit a
crime of this type may contain: data that is evidence of how the
electronic device was used; data that was sent or received; and other
records that indicate the nature of the offense.

37. Nature of Examination. Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant I am applying for would permit the examination of the devices as

21
Case: 1:17-mj-00028-SKB Doc #: 7 Filed: 06/03/21 Page: 25 of 27 PAGEID #: 59

referenced in Attachment A consistent with the warrant. The examination may require
authorities to employ techniques, including but not limited to computer-assisted scans of the entire
medium, that might expose many parts of the devices to human inspection in order to determine
whether it is evidence described by the warrant.

38. Manner of Execution. Because this warrant seeks only permission to examine the
devices already in law enforcement’s possession, the execution of this warrant does not involve
the physical intrusion onto a premises. Consequently, I submit there is reasonable cause for the
Court to authorize execution of the warrant at any time in the day or night.

CONCLUSION
39. I submit that this affidavit supports probable cause for a search warrant authorizing

the examination of the Devices described in Attachment A to seek the items described in

Attachment B. /_y vv

Jaton G. Kearns, Special Agent
meland Security Investigations

Subsesibed and sworn to before me this 13 day of January, 2017via electronic means.
iY, AVranee A lowmars

HON. STEPHANIE K. BOWMAN
UNITED STATES MAGISTRATE JUDGE

 

22
Case: 1:17-mj-00028-SKB Doc #: 7 Filed: 06/03/21 Page: 26 of 27 PAGEID #: 60

ATTACHMENT A

The property to be searched:

I. A Toshiba Satellite P745 laptop bearing serial number 2C382319K

This warrant authorizes the forensic examination of the above property for the purpose of
identifying the electronically stored information described in Attachment B.
Case: 1:17-mj-00028-SKB Doc #: 7 Filed: 06/03/21 Page: 27 of 27 PAGEID #: 61

ATTACHMENT B

All evidence on the Device described in Attachment A that relate to:
1. Violations of 18 U.S.C. §§ 225 1(a), 2252 and 2252A.

2, Evidence related to sexual interest in minors, including but not limited to
images and videos of minors engaged in sexually explicit conduct.
